DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-7) and Group I (claims 1-14) in the reply filed on 02/16/2022 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 14 is directed to Species B, which includes a guide tube. Election was made without traverse in the reply filed on 02/16/2022.
Claims 14-21 have been withdrawn. Claims 1-13 are currently pending and addressed below. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference “2” in Figure 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 


    PNG
    media_image1.png
    626
    848
    media_image1.png
    Greyscale

Annotated Fig. 1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sato (US 2008/0125705 A1), hereinafter Sato.

Regarding claims 1 and 9, Sato teaches an electrosurgical system (Fig. 1: treatment system 1, with Fig 8 embodiment), comprising: 
	an electrosurgical device (Fig. 8: catheter 2) including:
	an elongated shaft having an end effector operably engaged with a distal portion thereof and a channel defined therethrough (Fig. 1: body portion 5; Fig. 9: tube 26; para [0042] and [0063]), the distal portion of the elongated shaft including a distal tip and configured to provide suction from a suction source to the distal tip through the channel (Fig. 8: suction ports 25; para [0063]), the end effector including a flare at a proximal end thereof (Fig. 8 - which shows the dome-shaped distal end. The dome shape is smallest at the distal tip then widens in the proximal direction; para [0061]);
	an active electrode positioned adjacent the distal tip of the elongated shaft and configured to deliver electrosurgical energy to tissue (Fig. 8: active electrode 21; para [0073]);
	and a return electrode positioned on an outer surface of the flare of the end effector proximal of the active electrode, the return electrode configured to provide a return path for the electrosurgical energy (Fig. 8: return electrode 22 – which is located on the widest portion of the distal tip; para [0073]); 
	a vacuum source in communication with the channel and configured to provide suction to the distal tip of the elongated shaft (Fig. 1: suction device 4; para [0041]-[0043]);


Regarding claim 2, Sato teaches further comprising an insulator disposed about the elongated shaft between the active and return electrodes (Fig. 9: insulation portion 23; para [0061]-[0062]).

Regrading claim 3, Sato teaches wherein the flare radially expands as the flare extends proximally from the distal tip of the elongated shaft (Fig. 8 - which shows the dome-shaped distal end. The dome shape is smallest at the distal tip then widens in the proximal direction; para [0061]).

Regarding claim 4, Sato teaches wherein the return electrode is disposed on a proximal outer edge of the flare (Fig. 8: returned electrode 22 - which is positioned on the widest portion of the distal end of the device).

Regarding claim 5, Sato teaches the electrosurgical device further comprising a handle operably engaged to a proximal portion of the elongated shaft (Annotated Fig. 1: handle).

Regarding claim 6, Sato teaches wherein the handle includes a vacuum source disposed therein, the vacuum source in communication with the channel of the elongated shaft and configured to provide suction through the distal tip of the elongated shaft (Fig. 9: tube 26; para [0063]).

Regarding claim 7, Sato teaches wherein the elongated shaft is flexible (Fig. 8: flexible tube 24; para [0060]).



Regarding claim 10, a first control in communication with the vacuum source and configured to control activation of the vacuum source (para [0070]);
	and a second control in communication with the electrosurgical generator and configured to control activation of the electrosurgical generator (para [0073]).

Regarding claim 13, Sato teaches wherein at least one of the first or second controls is a foot pedal (para [0070] and [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Tzonev (US 6258088 B1), hereinafter Tzonev.

Regarding claims 11 and 12, Sato teaches the electrosurgical system according to claim 1 but fails to disclose a single two-stage switch or at least one of the first or second controls disposed on the handle. 
	However, Tzonev teaches wherein the first and second controls are operably engaged to one another as a single two-stage switch (Figs. 1-5: switch 3; col. 3, line 41-63; col. 4, line 65-col. 5, line 6) and wherein at least one of the first or second controls is disposed on the handle (Figs. 1-2: switch 3). 
	Tzonev is considered analogous to the claimed invention because it discloses a switch for an electrosurgical device for treating tissue with energy, such as through suction and coagulation. Sato is also considered analogous to the claimed invention because it discloses a device and method for occluding a body lumen with suction and energy. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Sato to include a switch in the handle to operably engage a first and second control by substituting the foot switches of Sato with the single switch of Tzonev. Such a modification is simply a substitution of one type of control mechanism for another type of control mechanism and would yield predictable results, namely, to allow the operator to activate or halt the various operations of the electrosurgical device, such as suction and delivery of energy. 

Conclusion
Accordingly, claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794